Title: From George Washington to Lieutenant Colonel Francis Barber, 9 July 1778
From: Washington, George
To: Barber, Francis


          
            Dr Sir
            [Newark, N.J.] July 9: 1778
          
          I was this afternoon favoured with your Letter of the 8th Inst. While you are at Elizabeth Town, I wish you to obtain the best
            intelligence you can from time to time of the Enemy’s situation and of any movements,
            they may seem to have in view. For this purpose you will employ the persons you mention,
            or such others as you may judge necessary. Whatever expences you are at, upon this
            occasion, will be repaid on the earliest notice.
          I am extremely happy to hear your wound is in so favourable a way. I hope it will be better every day. Tho I wish for your
            services, I would not have you to rejoin the Army before your condition will admit of
            it, with the most perfect safety. I am Dr Sir Yr Most Obedt servt
          
            Go: Washington
          
        